Exhibit 99.1 Rainbow National Services LLC and Subsidiaries Unaudited Consolidated Financial Statements As of March 31, 2011 and December 31, 2010 and for the Three Months Ended March 31, 2011 and 2010 RAINBOW NATIONAL SERVICES LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, trade (less allowance for doubtful accounts of $685 and $498) Amounts due from affiliates, net Program rights, net Prepaid expenses and other current assets Deferred tax asset Total current assets Property and equipment, net of accumulated depreciation of $19,438 and $18,158 Program rights, net Deferred carriage fees, net Deferred financing costs, net of accumulated amortization of $17,200 and $16,388 Amortizable intangible assets, net of accumulated amortization of $590,235 and $577,306 Goodwill Other assets $ $ LIABILITIES AND MEMBER'S DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued liabilities: Interest Employee related costs Deferred carriage fees payable Other accrued expenses Amounts due to affiliates, net Program rights obligations Deferred revenue Credit facility debt Capital lease obligations Total current liabilities Program rights obligations Deferred tax liability, net Senior notes Senior subordinated notes Credit facility debt Capital lease obligations Amounts due to affiliates Other liabilities Total liabilities Commitments and contingencies Member's deficiency ) ) $ $ See accompanying notes to consolidated financial statements. RAINBOW NATIONAL SERVICES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, 2011 and 2010 (Dollars in thousands) (Unaudited) Revenues, net (including revenues, net from affiliates of Cablevision of $4,542 and $4,075, respectively) $ $ Operating expenses: Technical and operating (excluding depreciation and amortization and including charges from affiliates of Cablevision of $6,256 and $5,921, respectively) Selling, general and administrative (including charges from affiliates of Cablevision of $26,926 and $25,332, respectively) Depreciation and amortization Operating income Other income (expense): Interest expense ) ) Interest income Miscellaneous, net 73 58 ) ) Income before income taxes Income tax expense ) ) Net income $ $ See accompanying notes to consolidated financial statements. RAINBOW NATIONAL SERVICES LLC AND SUSIDIARIES CONSOLIDATED STATEMENTS OF MEMBER'S DEFICIENCY Three Months Ended March 31, 2011 (Dollars in thousands) (Unaudited) Balance, December 31, 2010 $ ) Cash capital distributions ) Non-cash capital contributions Net income Balance, March 31, 2011 $ ) See accompanying notes to consolidated financial statements. RAINBOW NATIONAL SERVICES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2011 and 2010 (Dollars in thousands) (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Cablevision share-basedcompensation expense allocations Amortization of program rights Amortization of deferred carriage fees Amortization of deferred financing costs and discounts on indebtedness Provision for doubtful accounts 23 Unrealized foreign currency transaction gain, net ) ) Deferred income taxes Current income tax expense allocations Changes in assets and liabilities: Accounts receivable, trade Amounts due from affiliates, net ) ) Prepaid expenses and other assets ) Program rights ) ) Deferred carriage fees ) ) Accounts payable and accrued expenses ) ) Amounts due to affiliates, net Program rights obligations Deferred carriage fees payable ) ) Other liabilities 47 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Payment for acquisition of a business ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Cash distributions to parent ) ) Repayment of credit facility debt ) ) Principal payments on capital lease obligations ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. RAINBOW NATIONAL SERVICES LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands) (Unaudited) NOTE 1.Business In July 2004, Cablevision Systems Corporation ("Cablevision") formed Rainbow National Services LLC (the "Company").Rainbow Programming Holdings LLC (“Rainbow Programming Holdings”), an indirect wholly-owned subsidiary of Cablevision, owns 100% of the membership interests in the Company.The Company is a holding company with no independent operations of its own.Its subsidiaries include entities that principally own nationally distributed 24-hour entertainment services operated as integral parts of Cablevision, including AMC, WE tv and IFC.The Company’s unaudited consolidated financial statements have been derived from the consolidated financial statements and accounting records of Cablevision and reflect certain assumptions and allocations.The financial position, results of operations and cash flows of the Company could differ from those that might have resulted had the Company been operated autonomously or as an entity independent of Cablevision.See Note 9 for the proposed distribution of Rainbow Media Holdings LLC (“RMH”) by Cablevision. NOTE 2.Basis of Presentation The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”) for interim financial information as required by the Company’s indentures even though the Company is not a reporting company under the Securities Exchange Act of 1934.Accordingly, these unaudited consolidated financial statements do not include all the information and notes required for complete annual financial statements. The accompanying unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December31, 2010. The consolidated financial statements as of March 31, 2011 and for the three months ended March 31, 2011 and 2010 presented herein are unaudited; however, in the opinion of management, such consolidated financial statements include all adjustments, consisting solely of normal recurring adjustments, necessary for a fair presentation of the results for the periods presented.All significant intercompany transactions and balances have been eliminated in consolidation. The results of operations for the interim periods are not necessarily indicative of the results that might be expected for future interim periods or for the full year ending December31, 2011. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. RAINBOW NATIONAL SERVICES LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (Dollars in thousands) (Unaudited) Comprehensive income for the three months ended March 31, 2011 and 2010 equals net income for the same periods. Certain reclassifications have been made to the accompanying 2010 consolidated financial statements to conform to the 2011 presentation. Recently Adopted Accounting Pronouncements In December 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2010-28, Intangibles - Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts.ASU No. 2010-28 modifies Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists.In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist.The Company adopted ASU No. 2010-28 effective January1, 2011. The FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures (Topic820): Improving Disclosures about Fair Value Measurement, that outlines certain new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Accounting Standards Codification Topic820-10 became effective and was adopted by the Company on January1, 2011. In October 2009, the FASB issued ASU No.2009-13, Multiple-Deliverable Revenue Arrangements, which provides amendments that (a)update the criteria for separating consideration in multiple-deliverable arrangements, (b)establish a selling price hierarchy for determining the selling price of a deliverable, and (c)replace the term "fair value" in the revenue allocation guidance with the term "selling price" to clarify that the allocation of revenue is based on entity-specific assumptions.ASU No.2009-13 eliminates the residual method of allocating arrangement consideration to deliverables, requires the use of the relative selling price method and requires that a vendor determine its best estimate of selling price in a manner consistent with that used to determine the price to sell the deliverable on a standalone basis.ASU No.2009-13 requires a vendor to significantly expand the disclosures related to multiple-deliverable revenue arrangements with the objective to provide information about the significant judgments made and changes to those judgments and how the application of the relative selling-price method affects the timing or amount of revenue recognition.ASUNo.2009-13 was adopted on a prospective basis to revenue arrangements entered into or materially modified on or after January1, 2011. NOTE 3. Cash Flows For purposes of the unaudited consolidated statements of cash flows, the Company considers the balance of its investments in funds that substantially hold securities that mature within three months or less from the date the fund purchases these securities to be cash equivalents.The carrying amount of cash and cash equivalents either approximates fair value due to the short-term maturity of these instruments or are at fair value. RAINBOW NATIONAL SERVICES LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (Dollars in thousands) (Unaudited) During the three months ended March 31, 2011 and 2010, the Company’s non-cash investing and financing activities and other supplemental data were as follows: Three Months Ended March 31, Non-Cash Investing and Financing Activities: Deemed capital contributions from affiliate related to the allocation of income taxes $ $ Deemed capital contribution for payments of program rights obligations by affiliates Increase in capital lease obligations and related assets 31 - Deemed capital contribution related to the allocation of Cablevision share-based compensation expense Supplemental Data: Cash interest paid Income taxes paid In July 2003, American Movie Classics Company LLC (“AMC LLC”), WE: Women’s Entertainment LLC (“WE LLC”), and The Independent Film Channel LLC (“IFC LLC”) and RMH, the Company’s indirect parent, as licensees, entered into an agreement with a film studio for feature film telecast rights.Each licensee recorded its allocated share of the program rights asset and all of the payment obligations for which they are jointly and severally liable. Such payment obligations initially amounted to $84,000 in total of which $14,500 remained unpaid at March 31, 2011.Program rights of approximately $17,000 were allocated outside of the Company to affiliates during 2003. Payments of program rights obligations by affiliates for program rights allocated outside of the Company amounted to $1,010 and $1,211 during the three months ended March 31, 2011 and 2010, respectively.The allocation of these film assets was treated as a deemed capital distribution in 2003 and the payments of program rights obligations made by affiliates for the three months ended March 31, 2011 and 2010 were treated as deemed capital contributions in the consolidated statements of member’s deficiency. NOTE 4. Income Taxes The Company is a single-member limited liability company, indirectly wholly-owned by Rainbow Media Enterprises, Inc. (“RME”), a taxable corporation and a direct wholly-owned subsidiary of RMH.As such, the Company is treated as a division of RME and is included in the consolidated income tax return of Cablevision for federal and state income tax purposes.Accordingly, the income tax provision is determined on a stand-alone basis as if the Company filed separate consolidated income tax returns for the periods presented herein. The income tax expense for the three months ended March 31, 2011 and 2010 of $26,918 and $23,823, respectively, differs from the income tax expense derived from applying the statutory federal rate to pretax income due principally to the impact of state and local income taxes and tax expense relating to uncertain tax positions, including accrued interest of $1,427 and $452, respectively. RAINBOW NATIONAL SERVICES LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (Dollars in thousands) (Unaudited) In January 2011, the Company settled the city of New York audit with regard to the unincorporated business tax for the years 2003 through 2005 for $2,253, including accrued interest, which approximated the related unrecognized tax benefit recorded at December 31, 2010.In April 2011, the Company was notified that the city of New York will audit the unincorporated business tax for the years 2006 through 2008. Since there is no tax sharing agreement in place between the Company and Cablevision, allocable current income tax liabilities calculated on a stand-alone company basis that the Company does not pay directly have been reflected as deemed capital contributions to the Company from its parent. Such deemed capital contributions amounted to $21,739 and $20,744 for the three months ended March 31, 2011 and 2010, respectively. NOTE 5.Intangible Assets The following table summarizes information relating to the Company's acquired intangible assets at March31, 2011 and December31, 2010: March 31, December 31, 2010 Estimated Useful Lives Gross carrying amount of amortizable intangible assets Affiliation agreements and affiliate relationships $ $ 10 years Advertiser relationships 5 to 10 years Other amortizable intangible assets 4 to 10 years Accumulated amortization Affiliation agreements and affiliate relationships Advertiser relationships Other amortizable intangible assets Amortizable intangible assets, net of accumulated amortization Goodwill Total intangible assets, net $ $ Aggregate amortization expense Three months ended March 31, 2011 $ Estimated amortization expense Year ending December 31, 2011 $ Year ending December 31, 2012 Year ending December 31, 2013 Year ending December 31, 2014 21 Year ending December 31, 2015 2 RAINBOW NATIONAL SERVICES LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (Dollars in thousands) (Unaudited) NOTE 6. Fair Value Measurement The fair value hierarchy is based on inputs to valuation techniques that are used to measure fair value that are either observable or unobservable.Observable inputs reflect assumptions market participants would use in pricing an asset or liability based on market data obtained from independent sources while unobservable inputs reflect a reporting entity's pricing based upon their own market assumptions.The fair value hierarchy consists of the following three levels: · Level I - Quoted prices for identical instruments in active markets. · Level II - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. · Level III - Instruments whose significant value drivers are unobservable. The following table presents for each of these hierarchy levels, the Company's financial assets and financial liabilities that are measured at fair value on a recurring basis at March 31, 2011 and December 31, 2010: At March 31, 2011: Level I Level II Level III Total Assets: Cash equivalents (a) $ $
